Case 2:21-mj-30136-DUTY ECF No. 1, PageID.1 Filed 03/17/21 Page 1 of 6




                                               2:21-mj-30136
                                               Judge: Unassigned,
                                               Filed: 03-17-2021
   Case 2:21-mj-30136-DUTY ECF No. 1, PageID.2 Filed 03/17/21 Page 2 of 6




                                    AFFIDAVIT

           I.     INTRODUCTION AND AGENT BACKGROUND

      I, Steven Allick, being first duly sworn, hereby depose and state as follows:

      1.        I have personal knowledge of the facts set forth in this

affidavit with the exception of the matters expressly stated to be based

upon information and belief.

      2.        I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF), and have been since May of 2014. I am currently assigned

to the Detroit Field Division. I completed 26 weeks of training, which was

comprised of the Criminal Investigator Training Program and the ATF Special

Agent Basic Training program at the Federal Law Enforcement Training Center in

Glynco, Georgia. I received extensive training on firearms identification, common

scenarios involving firearms and narcotics trafficking, and identification and effects

of controlled substances.       Additionally, I received training on undercover

investigations related to firearms and narcotics trafficking, which included

investigative techniques and common subject behavior.

      3.        During my employment with ATF, I have participated in numerous

investigations of criminal violations relating to firearms, violent crime, and

narcotics. I have participated in various aspects of criminal investigations, including

interviews, physical surveillance, and obtaining and executing search warrants. I am

familiar with and have employed various investigative methods, including electronic
   Case 2:21-mj-30136-DUTY ECF No. 1, PageID.3 Filed 03/17/21 Page 3 of 6




surveillance, visual surveillance, search warrants, and the utilization of confidential

informants.

      4.      The facts in this affidavit come from my personal observations,

interviews conducted by myself and/or other law enforcement agents, review of

relevant police reports and information from others who have personal knowledge

of the events and circumstances described herein, and my training and experience.

This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

      5.      Based on my training and experience and the facts set forth in this

affidavit, there is probable cause to believe that Norlan Lynn CALHOUN (DOB:

XX/XX/1969), a convicted felon, has possessed ammunition in violation of 18

U.S.C. § 922(g)(1).

                          II.    PROBABLE CAUSE

      6.      CALHOUN came to ATF’s attention in March 2021 in connection with

a shooting incident that occurred on February 28, 2021.

      7.      I reviewed Detroit Police Department report number 210228-0026,

documenting the February 28, 2021 shooting incident. Detroit Police Officers

responded to a residence on Van Dyke Street in Detroit, MI for a shots fired into a

vehicle police run. When officers arrived on scene, they spoke with the caller, V-1.

V-1 relayed to officers that V-1 was inside the residence drinking when CALHOUN

came to the residence with a female. V-1 reported stating “it’s on” before

                                          2
   Case 2:21-mj-30136-DUTY ECF No. 1, PageID.4 Filed 03/17/21 Page 4 of 6




CALHOUN told V-1 “I’m going to shoot your shit up.” V-1 then began to record

with V-1’s cell phone and was able to capture CALHOUN shooting at V-1’s vehicle.

Officers recovered two (2) 9mm shell casings from the scene.

      8.     The Detroit Police Department entered a representative image of the

shell casings recovered from the February 28, 2021 shooting scene into the

Integrated Ballistic Identification System (IBIS). IBIS is the platform connecting

the National Integrated Ballistic Information Network (NIBIN), the ATF

administered automated ballistic imaging technology used to acquire digital images

of markings made by a firearm on fired cartridge cases. The NIBIN National

Correlation and Training Center (NNCTC) reviewed the images and issued a

significant lead indicating the 9mm shell casings recovered from the February 28,

2021 shooting scene was likely fired from the same firearm as shell casings

recovered from the scene of a different shooting incident that occurred on January

19, 2021 in Detroit, MI.

      9.     I reviewed Detroit Police Department report number 210119-0041,

documenting the January 19, 2021 shooting incident. Detroit Police Officers arrived

to a residence on Springfield Street in Detroit, MI for a shots in progress police run.

A victim had been shot with the victim’s own gun (Glock 23, which is a .40 caliber

firearm) during an altercation with two other individuals. Officers recovered one (1)

live .40 caliber round near the original residence they responded to; they also

recovered seven (7) 9mm shell casings in front of a different residence in the area.

                                          3
   Case 2:21-mj-30136-DUTY ECF No. 1, PageID.5 Filed 03/17/21 Page 5 of 6




At this time, it is unknown if the 9mm shell casings were connected to the January

19, 2021 shooting incident, or if CALHOUN has any connection to that incident or

the 9mm shell casings found at the scene. In my training and experience, however,

when shell casings are found in the same city weeks apart and appear to have been

fired by the same firearm, the same person(s) may be responsible.

      10.     ATF Interstate Nexus Expert, Special Agent Jimmie Pharr was

provided a verbal and visual description of the head stamp of a shell casing that was

recovered from the February 28, 2021 shooting scene. The head stamp on the

recovered casing reads “F C 9MM Luger.” SA Pharr advised the ammunition was

manufactured outside of the state of Michigan, and thus had traveled in and affected

interstate or foreign commerce.

      11.     I reviewed Michigan Law Enforcement Information Network (LEIN)

records relating to CALHOUN and they reveal the following felony convictions:

              1991: Breaking and Entering-Occupied Dwelling, Detroit Recorders
      Court
              1991: Felony Firearms, Detroit Recorders Court
              1991: Assault With Intent to Rob While Armed, 16th Circuit Court
              1991: Malicious Destruction Personal Property, 16th Circuit Court
              1991: Police Officer-Fleeing, 16th Circuit Court


      12.     On March 5, 2021, I reviewed Michigan Department of Corrections

reports related to CALHOUN. CALHOUN was sentenced to prison in 1991 and

was released from prison in 2010 on parole. CALHOUN was discharged from
                                         4
   Case 2:21-mj-30136-DUTY ECF No. 1, PageID.6 Filed 03/17/21 Page 6 of 6




parole in 2012. I also reviewed Michigan Department of Corrections form CSJ-290,

which was signed and dated by CALHOUN on February 24, 2010. MDOC form

CSJ-290 informs individuals being released from prison they are convicted felons,

and are in violation of federal law if they are using, carrying or possessing a firearm

or ammunition.

                             III.   CONCLUSION

      13.    Based on this information and CALHOUN’s reported possession of a

firearm and ammunition on February 28, 2021, including the report that CALHOUN

was firing shots into a vehicle, there is probable cause to believe that CALHOUN

violated 18 U.S.C. § 922(g)(1) by being a convicted felon in possession of

ammunition. This violation occurred in the Eastern District of Michigan.

                                                  Respectfully submitted,



                                                  Steven Allick
                                                  ATF Special Agent


      Sworn to before me and signed in my
      presence and/or by reliable electronic means.


      ________________________________
      HONORABLE PATRICIA T. MORRIS
      UNITED STATES MAGISTRATE JUDGE

      Dated: ________________
                March 17, 2021




                                          5
